DETAILED ACTION
This office action is in response to claims filed 03/26/20201. Claims 1- 17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/29/2021 and 01/13/2022 were filed after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Weit et al. US 20160006367 A1 (Hereinafter “Wei”).
Regarding Claim 1, Wei teaches inverter (Fig. 4, 218) for controlling an electric machine (Fig. 4, 206), the inverter comprising: 
a switching circuit comprising a low-side switch (Fig. 4, S10, S11, S12) and a high-side switch (Fig. 4, S7, S8, S9), the low-side switch and the high-side switching each having a control terminal (Implicit fig. 4, 224a control signals are input to control terminals) and two switched terminals (Implicit in diodes); 
a driver circuit (Fig. 4, 224)  for providing control signals (Fig. 4, 224a) to the control terminals of the switching circuit, the driver circuit operating at an operational fundamental switching frequency of the control signals ([0020], the controller 220 obtains the current operating fundamental frequency by any suitable means, such as through feedback sensors, motor speed estimation techniques, etc.); 
an electronic data processor (Fig. 4, 230); 
a data storage device (Fig. 4, 232) in communication with the electronic data processor; 
a control module (Fig. 4, 220) stored in the data storage device, the control module comprising software instructions for execution by the electronic data processor to change dynamically the fundamental switching frequency of the control signals to reduce electromagnetic noise within a target frequency band if the fundamental switching frequency is equal to or greater than a threshold fundamental switching frequency (Claim 2).
Regarding Claim 10, Wei teaches the inverter according to claim 1 wherein the control signals comprise pulse-width modulated (PWM) signals in accordance with a target duty cycle ([0013], The inverter controller 224 in one embodiment computes a command modulation index K.sub.MI and an angle θ used in generating pulse width modulation (PWM) switching control signals 224a to achieve the desired motor speed, torque, etc. in each of a series of inverter switching cycles).
Regarding Claim 11, Wei teaches a method for controlling an inverter (Fig. 4, 218) for an electric machine (Fig. 4, 206), the inverter comprising a data storage device (Fig. 4, 232) capable of storing software instructions and an electronic data processor (Fig. 4, 230) in communication with the data storage device, the method comprising: 
providing a plurality of control signals (Fig. 4, 224a) to respective control terminals of a switching circuit (Fig. 4, S7-S12) to operate the switching circuit at an operational fundamental switching frequency of the control signals for an initial time interval ([0020], the controller 220 obtains the current operating fundamental frequency by any suitable means, such as through feedback sensors, motor speed estimation techniques, etc.); 
determining if the operational fundamental frequency is greater than a threshold fundamental switching frequency during the initial time interval or a subsequent time interval ([0021] If the fundamental inverter output frequency ω.sub.FUNDAMENTAL is greater than or equal to ω.sub.TH (NO at 104)); 
executing, by the electronic data processor, software instructions, stored in the data storage device, to change dynamically the fundamental switching frequency of the control signals for the subsequent time interval to reduce electromagnetic noise within a target frequency band if the fundamental switching frequency is equal to or greater than the threshold fundamental switching frequency during the initial time interval or a subsequent time interval (Claim 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Holmes et al. US 20140265975 A1 (Hereinafter “Homles).
Regarding Claim 2, Wei teaches the inverter according to claim 1,
Wei does not expressly disclose wherein the software instructions comprise a spread- spectrum-control process or frequency-hopping control process to hop, step or change the fundamental switching frequency.
However, Holmes teaches wherein the software instructions comprise a spread- spectrum-control process or frequency-hopping control process to hop, step or change the fundamental switching frequency (Holmes [0041]"Dithering" is a method of reducing the amplitude of the distinct harmonics in the current spectrum by rapidly changing the switching frequency at a fixed rate),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the software instructions comprise a spread- spectrum-control process or frequency-hopping control process to hop, step or change the fundamental switching frequency as taught by Holmes in the control system of Wei, for the purpose of reducing harmonics that might otherwise be present.
Regarding Claim 12, Wei teaches the method of claim 11, 
Wei does not expressly wherein the software instructions comprise a spread- spectrum-control process or frequency-hopping control process to hop, step or change the fundamental switching frequency.
However, Holmes teaches the software instructions comprise a spread- spectrum-control process or frequency-hopping control process to hop, step or change the fundamental switching frequency (Holmes [0041]"Dithering" is a method of reducing the amplitude of the distinct harmonics in the current spectrum by rapidly changing the switching frequency at a fixed rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the software instructions comprise a spread- spectrum-control process or frequency-hopping control process to hop, step or change the fundamental switching frequency as taught by Holmes in the control system of Wei, for the purpose of reducing harmonics that might otherwise be present.
Allowable Subject Matter
Claims 3-9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846